Morphy, J.,

delivered the opinion of the court.
This is an attachment case, in which a devolutive appeal has been taken by the intervenors. They complain that their intervention was improperly dismissed. They had claimed some cotton attached in the hands of W. Bogart, as belonging to the defendants. We have examined the evidence given in support of their claim, and nothing in it satisfies us that the judge below has not decided correctly.
It is, therefore, ordered, that the judgment of the court below be affirmed, with costs.